EXHIBIT 10.2

     
(AHCCCS LOGO) [c12010c1201001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

                                         
1 .
  AMENDMENT     2.     CONTRACT     3.     EFFECTIVE DATE OF     4.     PROGRAM
 
  NUMBER:           NO.:           AMENDMENT:            
 
  12           YH09-0001-07           October 1, 2009           DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
VHS Phoenix Health Plan, LLC
7878 N. 16th St., Suite 105
Phoenix, AZ 85020
6. PURPOSE OF AMENDMENT: To amend Section B, Capitation Rates, effective
October 1, 2009 through September 30, 2010.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS
To amend Section B, Capitation Rates, effective October 1, 2009 through
September 30, 2010.
NOTE: Please sign, date, and return executed file by E-Mail to:  Mark Held at
Mark.Held@azahcccs.gov
Sr. Procurement Specialist
AHCCCS Contracts and Purchasing
and Stewart McKenzie at
Stewart.McKenzie@azahcccs.gov
8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
  10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:  
/s/ Nancy Novick
  /s/ Michael Veit
TYPED NAME: NANCY NOVICK
  TYPED NAME: MICHAEL VEIT
TITLE: CHIEF EXECUTIVE OFFICER
  TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
 
   
DATE: 11/5/10
  DATE: OCT 26 2010

 

 



--------------------------------------------------------------------------------



 



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
REVISED CAPITATION RATE SUMMARY — ACUTE RATES
Phoenix Health Plan
10/1/09-9/30/10

                                                                      TANF    
TANF     TANF     TANF     TANF     SSI     SSI         Title XIX and KidsCare
Rates 1:   <1, M/F     1-13, M/F     14-44, F     14-44, M     45+, M/F     w/
Med     w/o Med     Non-MED  
4 Apache/Coconino/Mohave/Navajo
  $ 461.60     $ 111.96     $ 267.24     $ 150.93     $ 395.92     $ 153.53    
$ 717.85     $ 482.71  
6 Yavapai
  $ 509.93     $ 118.24     $ 282.23     $ 184.89     $ 442.03     $ 145.89    
$ 786.83     $ 602.35  
8 Gila/Pinal
  $ 562.01     $ 108.28     $ 256.33     $ 176.97     $ 372.20     $ 136.42    
$ 756.92     $ 476.08  
10 Pima
  $ 461.72     $ 94.10     $ 216.44     $ 114.09     $ 359.91     $ 120.13     $
792.17     $ 410.62  
12 Maricopa
  $ 492.87     $ 116.46     $ 240.02     $ 150.56     $ 401.09     $ 150.47    
$ 690.42     $ 544.37  

      1.  
Rates have been adjusted for $35,000 Reinsurance Deductible

 

 